           Case 2:18-bk-18534-NB                   Doc 21 Filed 10/09/18 Entered 10/09/18 11:30:45                                      Desc
                                                     Main Document Page 1 of 9

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 JaVonne M. Phillips, Esq. SBN 187474
 Merdaud Jafarnia, Esq. SBN 217262
 McCarthy & Holthus, LLP                                                                                 FILED & ENTERED
 1770 Fourth Avenue
 San Diego, CA 92101
 Phone (877) 369-6122                                                                                            OCT 09 2018
 Fax (619) 685-4811
 bknotice@mccarthyholthus.com
                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY sumlin     DEPUTY CLERK




                                                                                                 CHANGES MADE BY COURT
     Attorney for Movant
     Movant appearing without an attorney

                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                                       CASE NO.: 2:18-bk-18534-NB

 Nicholas Andrew Colachis dba Nickco Development,                             CHAPTER: 7

                                                                                        ORDER GRANTING MOTION FOR
                                                                                        RELIEF FROM THE AUTOMATIC
                                                                                         STAY UNDER 11 U.S.C. § 362
                                                                                             (REAL PROPERTY)

                                                                              DATE: 10/2/2018
                                                                              TIME: 10:00 AM
                                                                              COURTROOM: 1545
                                                                              PLACE: 255 E. Temple Street, Los Angeles CA


                                                              Debtor(s).

 Movant: U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust

1. The Motion was:                  Opposed               Unopposed               Settled by stipulation

2. The Motion affects the following real property (Property):

    Street address:        8896 Lookout Mountain Avenue
    Unit/suite number:
    City, state, zip code: Los Angeles, CA 90046

    Legal description or document recording number (including county of recording): 20071642482, Los Angeles County,
    California


          See attached page.



          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                Page 1                                         F 4001-1.RFS.RP.ORDER
            Case 2:18-bk-18534-NB                   Doc 21 Filed 10/09/18 Entered 10/09/18 11:30:45                                      Desc
                                                      Main Document Page 2 of 9
3. The Motion is granted under:
      a.         11 U.S.C. § 362(d)(1)
      b.         11 U.S.C. § 362(d)(2)
      c.         11 U.S.C. § 362(d)(3)
      d.         11 U.S.C. § 362(d)(4). The filing of the bankruptcy petition was part of a scheme to hinder, delay, or defraud
                 creditors that involved:
           (1)        The transfer of all or part ownership of, or other interest in, the Property without the consent of the
                      secured creditor or court approval; and/or
           (2)        Multiple bankruptcy cases affecting the Property.
           (3)        The court        makes      does not make         cannot make
                      a finding that the Debtor was involved in this scheme.
           (4) If recorded in compliance with applicable state laws governing notices of interests or liens in real property, this
               order shall be binding in any other case under this title purporting to affect the Property filed not later than 2
               years after the date of the entry of this order by the court, except that a debtor in a subsequent case under
               this title may move for relief from this order based upon changed circumstances or for good cause shown,
               after notice and a hearing. Any federal, state or local government unit that accepts notices of interests or
               liens in real property shall accept any certified copy of this order for indexing and recording.

4.         As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.         Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.         Modified or conditioned as set forth in Exhibit                   to this order.
      c.         Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                 remedies regarding the Property do not constitute a violation of the stay.

5.         Movant may enforce its remedies to foreclose upon and obtain possession of the Property in accordance with
           applicable nonbankruptcy law, but may not pursue any deficiency claim against the Debtor or property of the
           estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

6.         Movant must not conduct a foreclosure sale of the Property before (date)                                      .

7.         The stay shall remain in effect subject to the terms and conditions set forth in the Adequate Protection Agreement
           contained within this order.

8.        In chapter 13 cases, the trustee must not make any further payments on account of Movant’s secured claim after
      entry of this order. The secured portion of Movant’s claim is deemed withdrawn upon entry of this order without
      prejudice to Movant’s right to file an amended unsecured claim for any deficiency. Absent a stipulation or order to the
      contrary, Movant must return to the trustee any payments received from the trustee on account of Movant’s secured
      claim after entry of this order.

9.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, as
           to the same terms and conditions as to the Debtor.

10.        The 14-day stay as provided in FRBP 4001(a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12. Movant, or its agents, may, at its option, offer, provide and enter into a potential forbearance agreement, loan
    modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its servicing
    agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.



           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page 2                                         F 4001-1.RFS.RP.ORDER
             Case 2:18-bk-18534-NB                   Doc 21 Filed 10/09/18 Entered 10/09/18 11:30:45                                      Desc
                                                       Main Document Page 3 of 9

13. Upon entry of this order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
    Code § 2920.5(c)(2)(C).
14.         A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
            of any future bankruptcy case concerning the Property for a period of 180 days from the hearing of this Motion
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
15.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
            180 days, so that no further automatic stay shall arise in that case as to the Property.
16.         This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
            interest in the Property for a period of 180 days from the hearing of this Motion:
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
17.         This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
      \\




                    Date: October 9, 2018




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 3                                         F 4001-1.RFS.RP.ORDER
Case 2:18-bk-18534-NB   Doc 21 Filed 10/09/18 Entered 10/09/18 11:30:45   Desc
                          Main Document Page 4 of 9
Case 2:18-bk-18534-NB   Doc 21 Filed 10/09/18 Entered 10/09/18 11:30:45   Desc
                          Main Document Page 5 of 9
Case 2:18-bk-18534-NB   Doc 21 Filed 10/09/18 Entered 10/09/18 11:30:45   Desc
                          Main Document Page 6 of 9
          Case 2:18-bk-18534-NB                   Doc 21 Filed 10/09/18 Entered 10/09/18 11:30:45                                      Desc
                                                    Main Document Page 7 of 9


18.       Other (specify): Court orally modified the tentative ruling on record to reflect the following: the debtor stated in his
      response that he did not go to Pacifica Group for help and did not seek their assistance, but the Court finds that the
      evidence submitted by the Movant persuasive that the group assisted to delay and hinder the foreclosure process.
      For the reasons state in the tentative ruling, as modified and augmented on the record at the hearing:
           (1) This Court finds and concludes that there is cause for
           "in rem" relief under 11 U.S.C. 362(d)(4) and Vazquez based on the
           debtor's own multiple bankruptcy cases that served to hinder,
           delay, or defraud the movant.
           (2) Alternatively, this Court finds and concludes that there is
           cause for such relief based on the 23 or so bankruptcies by other
           persons that implicated D's property.
           The tentative ruling is amended to clarify that the debtor's
           opposition (dkt.15) did not expressly state that he was defrauded by
           "foreclosure prevention" agents "to whom he went for help." The
           debtor clarified at oral argument that this is not what he is alleging
           in his opposition. Nevertheless, this Court finds that this is what
           happened. Specifically, this Court is not finding that the debtor
           necessarily went to the specific persons listed in the exhibits to the motion
           (dkt.10) for help; but the court is finding that, based on the
           documents presented, the debtor went to persons who are not
           specifically identified for help in preventing the foreclosure, and those persons
           collectively caused the fax attached as an exhibit to the motion to
           be sent, and caused the other roughly 23 bankruptcy cases that
           interfered with the foreclosure process. The debtor's current
           bankruptcy petition is part of that "scheme" within the meaning of
           section 362(d)(4), and this is an alternative reason why the movant
           has established cause for in rem relief.
19.       Other (specify): See Attached Tentative Ruling, as modified above.
      This written order memorializes this Court’s oral rulings at the hearing referenced in the caption above. This order is
      effective as of the date of that hearing.



                                                                          ###




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                               Page 4                                         F 4001-1.RFS.RP.ORDER
         Case 2:18-bk-18534-NB                   Doc 21 Filed 10/09/18 Entered 10/09/18 11:30:45                                      Desc
                                                   Main Document Page 8 of 9

                                                             Legal Description




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                              Page 5                                         F 4001-1.RFS.RP.ORDER
         Case 2:18-bk-18534-NB                   Doc 21 Filed 10/09/18 Entered 10/09/18 11:30:45                                      Desc
                                                   Main Document Page 9 of 9

            Continuation Page For Additional Provisions Pursuant To 19 Of Attached Order




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                              Page 6                                         F 4001-1.RFS.RP.ORDER
